— Motion for extension of time to seek leave to appeal denied as unnecessary. Memorandum: Defendant moves for an extension of time to seek permission to appeal from an order dated March 24, 1987 denying his motion pursuant to CPL 440.10 to set aside his conviction. This motion is unnecessary. The order of March 24, 1987 has not been entered; hence, defendant’s time to seek permission to appeal has not begun to run (see, CPL 460.10 [1] [a]). Present — Callahan, J. P., Denman, Boomer, Pine and Lawton, JJ.